Citation Nr: 0816598	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the March 17, 1975, RO decision which reduced the 
assigned disability evaluation from 100 percent to 70 percent 
for schizophrenia contained clear and unmistakable error 
(CUE).

2.  Whether the July 1, 1983, RO decision which reduced the 
assigned disability evaluation from 100 percent to 50 percent 
for schizophrenia contained CUE.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran presently resides in 
Florida and his appeal was certified to the Board from the RO 
in St. Petersburg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Board remanded this matter for the AMC 
or RO (hereinafter "RO") to determine whether the veteran 
had been identified as a member of the Giusti Bravo class or 
had ever informed VA of his intention to be included in the 
certified class.  

While the RO answered the second question in the affirmative, 
the RO then determined, in a December 2007 Supplemental 
Statement of the Case, that the veteran was not a member of 
the Giusti Bravo class.  The Board disagrees.  Accordingly, 
the Board has determined that the veteran is a member of the 
Giusti Bravo class and is to be afforded the procedures due 
class members.  

As a matter of background, in 1987 a class action was brought 
against the Department of Veterans Affairs in which it was 
alleged that VA unlawfully discriminated against a class of 
veterans in reduction of evaluations for service-connected 
mental disorders.  Fernando Giusti Bravo v. U.S. Department 
of Veterans Affairs 853 F.Supp. 34 (D.P.R. 1993).  
Subsequently, the U.S. District Court for the District of 
Puerto Rico (the district court) issued a Stipulation and 
Order defining and certifying the class as those veteran's 
who were rated 100 percent disabled due to a neuropsychiatric 
condition, and whose ratings were reduced either as a result 
of the mass review commenced by VA's San Juan RO in March 
1983, or as a result of other reviews conducted by the San 
Juan RO on or after January 8, 1982.  VBA Circular 21-94-2 
(June 22, 1994, amended October 6, 1994 & February 4, 1997).  

Excluded from the class were those veterans, that although 
otherwise meeting the definition above, had their ratings 
restored to 100 percent by virtue of the rating schedule and 
not by virtue of individual unemployability or paragraph 29 
(38 C.F.R. § 4.29), with full retroactive benefits back to 
the effective dates of the original mass review reductions.  
Id.

Any individual who had not been identified by VA as a class 
member, who met the definition of the class, and who on his 
own behalf or through plaintiff's counsel or other 
representation, informed VA of his class-member status by 
October 15, 1994 was to be provided all of the rights set 
forth in the settlement.  Id.  Class members could decline to 
participate in the special settlement review by executing a 
certificate in which the class member specifically declined 
to participate in the special settlement review.  Id.  

In a June 1981 rating decision, the RO in San Juan, Puerto 
Rico, increased the veteran's evaluation for a 
neuropsychiatric disability, schizophrenia, from 70 percent 
disabling to 100 percent disabling, effective September 9, 
1990.  

In December 1982 and March 1983, the veteran underwent VA 
psychiatric and psychological examination, respectively.  In 
a July 1983 rating decision, the San Juan RO reduced the 
evaluation for his schizophrenia to 70 percent disabling.  

Numerous subsequent decisions increased the veteran's rating 
to 100 percent disabling, under Paragraph 29, due to 
hospitalizations for his mental condition.  His rating was 
not increased to 100 percent under the rating schedule until 
a January 1996 rating decision which assigned the 100 percent 
rating effective in May 1990.  

Associated with the claims file is a VA FORM 21-4138, 
STATEMENT IN SUPPORT OF CLAIM, dated in April 1992, signed by 
the veteran, and bearing the San Juan RO date stamp in that 
same month.  This documents states:

Please include my name to the Giusti-Bravo class suit.

This statement from the veteran, date stamped by the RO in 
April 1992, is (unusually for these situations) unambiguous.  

These facts show that the veteran's rating for a 
neuropsychiatric disorder was:

(1)	Reduced from 100 percent disabling pursuant to a review 
of his case conducted by the San Juan RO after January 
8, 1982;  
(2)	Prior to October 15, 1994, he sent VA a statement 
identifying himself as a class member.  
(3)	The veteran has never declined to participate in the 
special settlement review.  
(4)	The veteran's 100 percent rating was not restored by 
virtue of the rating schedule with full retroactive 
benefits back to the effective dates of the mass review 
reductions.    

Based on the above, and a detailed review of the Giusti Bravo 
settlement, he is a member of the Giusti Bravo class.

The Board has reviewed the work of the RO/AMC and VA General 
Counsel in this case to make this complex determination based 
on litigation addressed by the VA many years ago.  The 
extensive efforts of the RO/AMC in this complex situation are 
clearly indicated in the record and noted by the Board. 

The email between the RO/AMC and the VA General Counsel on 
July 20, 2007 (associated with the record), suggests that if 
"VA did not identify him as a class member and he did not 
notify VA by 10/15/94 that he qualified as a class member, 
then he is not a class member."  

In this case, it is unclear how the veteran would have 
notified VA by 10/15/94 that he qualified as a class member 
other than by those actions which he undertook in April 1992.  
There simply seems to have been no response to the veteran's 
April 1992 letter.

The fact that the Regional Counsel did not find the veteran's 
name in the Giusti Bravo registry (which, as indicated in an 
email dated December 17th, 2007,  may be incomplete), does 
not appear, under the Giusti Bravo settlement agreement, to 
prevent the veteran from entitlement to membership in the 
Giusti Bravo special settlement review process. 

In any event, the fact that the RO has not been able to 
locate a Giusti Bravo class member list only provides 
evidence that the veteran should be given the benefit of the 
doubt. 

In this case, the record is absent for evidence that a 
special settlement review of the veteran's case, as specified 
in the Stipulation and Order and implemented by VBA Circular 
21-94-2, has been conducted.  Therefore, on Remand, this must 
be accomplished.  

The Board understands the complex nature of the Giusti Bravo 
review by the RO/AMC.  This, in fact, may be the last claims 
file reviewed under the Giusti Bravo determination.  The 
Board has associated with the claims file pertinent records 
regarding Giusti Bravo review to assist the RO/AMC with this 
case.

As explained in the Stipulation and Order and BVA Circular 
21-94-2, class membership results in the vacating of certain 
decisions, including the July 1983 rating decision.  Thus, 
the issue of CUE in that decision is moot.  As to the issue 
of CUE in the March 17, 1975 rating decision, the Board 
defers adjudication of that issue pending completion of the 
foregoing development.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the reduction of the 
veteran's 100 percent rating in July 1983, 
insure that the veteran is afforded all 
rights due Giusti Bravo class members, 
including a special settlement review in 
compliance with the Stipulation and Order 
in Giusti Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D.P.R. 
1993) and the implementing instructions 
contained in Veterans Benefits 
Administration (BVA) Circular 21-94-2 and 
all changes to those documents.  

2.  After such time as the above 
development is completed, and allowing the 
appropriate time for an appeal to the 
Board of any resulting decision, recertify 
all issues perfected to the Board, 
including the issue of CUE in the March 
17, 1975 RO decision, and return the 
matter to the Board for any required 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the mattes the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



